PER CURIAM:
⅜—I
La Leda. Gloria A. Torres Román fue admitida al ejerci-cio de la abogacía el 20 de enero de 1993 y al de la notaría el 27 de agosto de 1993.
El 23 de mayo de 2011, el Sr. Carlos Agosto Rodríguez presentó una queja contra la letrada de epígrafe. En ésta adujo que la licenciada Torres Román autorizó una escri-tura de hipoteca defectuosa —la Escritura Núm. 3 de 16 de septiembre de 2010—, la cual no pudo ser debida-*884mente inscrita en el Registro de la Propiedad por la falta de tracto sucesivo. El 8 de agosto de 2011, la licenciada Torres Román contestó la referida queja negando, esencial-mente, las contenciones formuladas por el señor Agosto Ro-dríguez y alegando haber sido inducida a error durante la otorgación de la escritura en cuestión.
Luego de los trámites de rigor, previa moción de la Ofi-cina de la Procuradora General, este Tribunal emitió una resolución y refirió la queja que nos ocupa a la Oficina de Inspección de Notarías (ODIN) para que hiciera las inves-tigaciones correspondientes y preparara un informe. Por lo tanto, el 21 de mayo de 2012, la ODIN rindió su informe, en el cual determinó que, en efecto, la licenciada Torres Román autorizó una escritura defectuosa. En consecuen-cia, la ODIN estimó que la licenciada Torres Román con-travino el Artículo 2 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2002, y que, además, incurrió en conducta éti-camente reprochable. El 7 de mayo de 2013, por su parte, la Oficina de la Procuradora General rindió su informe. En éste fundamentalmente avaló la apreciación hecha por la ODIN.(1)
En consideración a lo anterior, el 25 de abril de 2014 este Tribunal le ordenó a la Oficina de la Procuradora General que presentara la querella correspondiente. Dicha oficina, acatando la resolución emitida por este Tribunal, presentó una querella contra la licenciada Torres Román imputándole haber contravenido el Artículo 2 de la Ley Notarial de Puerto Rico y haber incurrido en una conducta éticamente reprochable al amparo de los Cánones 18, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX.
*885El 15 de diciembre de 2014, la licenciada Torres Román compareció y acusó recibo, tanto de la querella presentada en su contra como del mandamiento para contestarla. Sin embargo, informó que sería sometida a una cirugía el 14 de septiembre de 2014 y que, luego, estaría fuera del País para recibir tratamiento médico en la Clínica Mayo hasta principios de febrero del 2015. Por lo tanto, solicitó una prórroga de seis meses para contestar la querella en cuestión. En atención a dicha solicitud, este Tribunal le concedió a la querellada un término de treinta días para que presentara su contestación a la querella. La licenciada Torres Román, empero, no presentó la contestación dentro del referido término.
El 25 de junio de 2015, este Tribunal designó a la Hon. Crisanta González Seda como Comisionada Especial para que recibiera la prueba sobre las presuntas faltas éticas de la licenciada Torres Román y rindiera el informe correspondiente. Nótese que, en ese momento, la quere-llada no había comparecido ni había solicitado una pró-rroga adicional para contestar su querella. Valga destacar que la licenciada Torres Román tampoco había presentado prueba sobre sus padecimientos de salud. Por lo tanto, el 13 de julio de 2015, la Comisionada Especial emitió una orden, en la cual pautó una vista y dispuso para que las partes elaboraran un informe de conferencia con antela-ción a vista en o antes del 31 de agosto de 2015. Asimismo, la referida orden pautó una conferencia con antelación a vista para el 1 de septiembre de 2015.
El 22 de julio de 2015, la licenciada Torres Román acusó recibo de la orden emitida por la Comisionada Especial a través de un correo electrónico dirigido a una funcionaría de la Secretaría de este Tribunal. Esto, no empece que en la orden en cuestión se le había indicado la dirección a la cual debía dirigir cualquier comunicación durante la pendencia del procedimiento disciplinario. En su mensaje, la quere-llada indicó que se encontraba en Rochester, Minnesota, recibiendo tratamiento médico y que tendría que some-*886terse a siete intervenciones quirúrgicas. Por lo tanto, alegó que tuvo que mudarse a dicho estado y que, además, des-conocía cuándo podría regresar a nuestra jurisdicción. Por otra parte, señaló que había solicitado infructuosamente asistencia legal del Colegio de Abogados y Abogadas de Puerto Rico.
Posteriormente, el 23 de julio de 2015, la querellada compareció nuevamente mediante una moción, en la que comunicó que, en lo pertinente, y dado su tratamiento médico, tendría que permanecer en Minnesota por dos años. Asimismo, en dicha comparecencia la querellada negó las alegaciones de la queja y dijo haber sido víctima de una estafa. En consideración de lo anterior, la licen-ciada Torres Román solicitó la suspensión del procedi-miento disciplinario en su contra hasta tanto se encon-trara en una situación de salud y económica propicia para poder defenderse apropiadamente. Añadió, también, que justamente por su situación de salud no pudo refutar el informe rendido por la ODIN. Es preciso destacar que la querellada no presentó ninguna evidencia tendente a pro-bar sus aseveraciones; en particular, la necesidad de so-meterse a siete intervenciones quirúrgicas y de permane-cer en el estado de Minnesota durante un período de dos años.
El 3 de agosto de 2015, la Comisionada Especial emitió una orden en la que concedió a la licenciada Torres Román un período de diez días para que sometiera evidencia que probara la veracidad de sus alegaciones. Por otro lado, en dicha orden se reiteró la fecha de la conferencia con ante-lación a vista, a saber, el 1 de septiembre de 2015. Asi-mismo, se le apercibió a la querellada que su incumpli-miento con la orden en cuestión podría acarrear sanciones disciplinarias.
El 15 de agosto de 2015 la licenciada Torres Román en-vió otro mensaje por correo electrónico a personal de la Secretaría de este Tribunal, haciendo caso omiso, una vez más, a la directriz de la Comisionada Especial, quien había *887señalado un apartado postal a donde debía enviarse toda comunicación durante la tramitación del procedimiento disciplinario. En esta comunicación la querellada indicó, entre otros particulares, que ya había enviado cierta prueba relacionada con su condición médica. Asimismo, se-ñaló que no divulgaría sus récords médicos.
El 20 de agosto de 2015, la Comisionada Especial emitió una resolución en la cual le comunicó a la licenciada Torres Román que, luego de una búsqueda exhaustiva, no había encontrado ningún documento relacionado con su trata-miento médico y las presuntas siete intervenciones quirúr-gicas a las que tendría que someterse. Tampoco había nin-guna evidencia que probara que, en efecto, la querellada tendría que permanecer durante un período de dos años fuera del País. En cuanto a sus expedientes médicos, la Co-misionada Especial señaló que era imperativo que la quere-llada presentara evidencia que justificara su incomparecen-cia, arm cuando estaba en todo su derecho de no divulgar información confidencial. Por último, se le apercibió nueva-mente a la licenciada Torres Román que, de no comparecer a la conferencia con antelación a vista pautada para el 1 de septiembre de 2015 ni presentar la evidencia que se le re-quirió, se solicitaría que este Tribunal impusiera las sancio-nes disciplinarias que estimara pertinentes. Ello, dado el reiterado incumplimiento de la letrada de epígrafe con las órdenes emitidas durante la pendencia del procedimiento disciplinario.
Así las cosas, el 1 de septiembre de 2015 se celebró la conferencia con antelación a vista. La licenciada Torres Ro-mán, sin embargo, no compareció. Durante la celebración de dicha conferencia, además, trascendió que la querellada no le había notificado ningún escrito a la Procuradora General. Así, la Comisionada Especial emitió una orden para mostrar causa por la cual no debía referir el asunto a la considera-ción de este Tribunal con tal que se le impusieran a la licen-ciada Torres Román las sanciones correspondientes. Asi*888mismo, pautó la continuación de la conferencia con antela-ción a vista para el 22 de septiembre de 2015, y así darle oportunidad a la querellada de comparecer. Tanto la orden como la minuta de la conferencia se le notificaron a la licenciada Torres Román, por correo electrónico y por correo ordinario, a la dirección provista por ésta.(2)
El 8 de septiembre de 2015 se recibieron dos escritos en la Secretaría de este Tribunal, a saber, una carta y una moción. En éstos, esencialmente, la querellada reitera que ha informado su condición de salud y solicita que se posponga el procedimiento disciplinario en su contra hasta tanto esté en mejor posición para contestar la querella. Asimismo, indicó que envió prueba de que se encontraba recibiendo tratamiento médico en la Clínica Mayo debido a serios problemas de salud. Valga señalar que la licenciada Torres Román meramente se limitó a someter una copia de un brazalete de hospital con fecha del 23 de agosto de 2015. De otra parte, negó de modo general las alegaciones de la querella y adujo haber sido víctima de una estafa.
El 11 de septiembre de 2015, la querellada presentó va-rios documentos. En primera lugar, presentó una carta de la Clínica Mayo de 24 de julio de 2015, mediante la cual se confirmaba una cita médica. Asimismo, presentó un itine-rario de citas médicas, entre el 31 de agosto de 2015 y el 3 de septiembre de 2015. Es menester señalar que, según surge de dicho itinerario, no había ninguna cita pautada para el 1 de septiembre de 2015 ni para el 22 de septiem-bre de 2015. Nótese, también, que de los documentos some-tidos por la querellada surge que las citas médicas en cues-tión fueron notificadas con posterioridad al 22 de julio de 2015, fecha cuando la licenciada Torres Román acusó re-cibo de la notificación de la conferencia con antelación a *889vista. La licenciada Torres Román nunca utilizó dichas ci-tas médicas como justificación para solicitar que se pospu-siera la conferencia en cuestión.
El 22 de septiembre de 2015 se celebró la continuación de la conferencia con antelación a vista. La licenciada Torres Román no compareció. Por otra parte, en lo perti-nente, la Procuradora General solicitó que, sin trámite ulterior, se sometiera la conducta de la querellada a la consideración de este Tribunal. Ello, por entender que el reiterado incumplimiento de la licenciada Torres Román con las órdenes y resoluciones emitidas durante la pendencia del proceso disciplinario constituye una falta ética independiente de las que se le imputaron en la querella. Es decir, según alegó la Procuradora General, la conducta desplegada por la querellada vulneró las normas éticas que encarnan los Cánones 9 y 12 del Código de Ética Profesional, 4 LPRA Ap. IX. De otro lado, también trajo ante la consideración de la Comisionada Especial el hecho de que la licenciada Torres Román no había actualizado su información personal en el Registro Único de Abogadas y Abogados (RUA), tal y como requiere la Regla 9(j) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B.
Así, la Comisionada Especial acogió la recomendación de la Procuradora General y procedió a suspender el procedimiento disciplinario en curso. Por lo tanto, el 13 de octubre de 2015 presentó un Informe especial, en el cual detalló las incidencias acaecidas hasta entonces y recomendó que este Tribunal impusiera las sanciones que estimara pertinentes. La querellada, por su parte, respondió al informe en cuestión y, en esencia, repitió los argumentos esgrimidos durante el resto del proceso disciplinario en su contra.
Habiendo expuesto las circunstancias fácticas indispensables, procede auscultar las normas éticas pertinentes.
*890f—I HH
A
En primer lugar, el deber de respeto consagrado en el Canon 9 del Código de Ética Profesional condiciona la to-talidad de la conducta de un abogado en sus tratos no sólo con los tribunales del País, sino también con aquellas en-tidades que les asisten en el descargo de su delicada tarea, a saber, impartir justicia.
Así, en lo pertinente, el texto claro del Canon 9 dispone que “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. 4 LPRA Ap. IX. Véase In re Fontánez Fontánez, 181 DPR 407, 416 (2011). En consecuencia, los abogados están indefectiblemente obligados a cumplir toda orden emitida por un tribunal. In re Dávila Toro, 179 DPR 833, 840 (2010). Ello, además, adquiere mayor importancia y relevancia durante la tramitación de un procedimiento disciplinario, dado los intereses públicos que lo informan. Véase, por ejemplo, In re Pestaña Segovia, 192 DPR 485, 493 (2015). Nótese también que, según ha dicho este Tribunal, “los abogados tienen la obligación de responder diligentemente a nuestras órdenes, independientemente de los méritos de la queja presentada en su contra”. In re Toro Soto, 181 DPR 654, 660 (2011).
Asimismo, la obligación de respeto y diligencia que subyace el Canon 9 se extiende a los requerimientos emitidos por la Oficina de la Procuradora General, la ODIN y los Comisionados Especiales, en tanto éstos son dependencias que, por delegación expresa, asisten a este Tribunal en el ejercicio de su poder inherente para regular la profesión legal. Véase, por ejemplo, In re García Ortiz, 187 DPR 507, 524 (2012). Por consiguiente, el reiterado incumplimiento por parte de los abogados con los deberes encarnados en el *891Canon 9 es razón suficiente para suspenderlos inmediata e indefinidamente del ejercicio de la abogacía y la notaría. Véanse: In re Borges Lebrón, 179 DPR 1037 (2010); In re López de Victoria Brás, 177 DPR 888 (2010); In re Escalona Colón, 149 DPR 900 (1999); In re Reyes, Rovira, 139 DPR 42 (1995).
B
De otro lado, y ciñéndonos a las imputaciones éti-cas formuladas contra la licenciada Torres Román, conviene recordar que el Canon 12 del Código de Ética Profesional “requiere que los abogados presten atención minuciosa, sean diligentes y cumplan con las órdenes del tribunal, en particular cuando se trata de procedimientos relacionados a la conducta profesional [de éstos]”. In re García Ortiz, supra, pág. 517. Véanse: 4 LPRA Ap. IX, C. 12; In re Ruiz Hernández, 177 DPR 963 (2010); In re Cuevas Velázquez, 174 DPR 433 (2008); In re Ron Menéndez, 149 DPR 105 (1999).
De manera análoga a los deberes impuestos en virtud del Canon 9, la aplicación del Canon 12 no está limitada a las órdenes emitidas propiamente por este Tribunal, sino que también regula la conducta que los abogados deben observar con los requerimientos hechos por las diversas entidades que asisten a este Tribunal en el descargo de sus responsabilidades. Véanse: In re Massanet Rodríguez, 188 DPR 116, 125 (2013); In re Lasalle Pérez, 153 DPR 368 (2001). Dada su enorme pertinencia para el caso que nos ocupa, debemos puntualizar que este Tribunal ha sido enfático al señalar que “un abogado actúa en contravención al Canon 12 [...] si no responde a las resoluciones del Tribunal Supremo [...]”. In re Massanet Rodríguez, supra, págs. 125-126. Véase, además, In re Rodríguez Bigas, 172 DPR 345 (2007).
*892C
Por último, la Regla 9(j) de este Tribunal dispone de manera taxativa el deber de todos los abogados en nues-tra jurisdicción de mantener actualizada su información personal en RUA. 4 LPRA Ap. XXI-B. Por lo tanto, cual-quier cambio en su dirección postal o física debe informarse oportunamente para que así conste en RUA. Véanse, en general: In re Toro Soto, supra; In re Grau Collazo, 185 DPR 938, 944 (2012).
“Cabe mencionar que nuestro énfasis en la importancia de que todo abogado mantenga al Tribunal al tanto de sus direcciones y de su información personal no es novel. En reiteradas ocasiones hemos señalado la gravedad que conlleva no notificar de manera inmediata a la Secretaría de este Tribunal cualquier cambio ocurrido”. In re Camacho Hernández, 188 DPR 739, 743 (2013). De hecho, este Tribunal ha suspendido un sinnúmero de abogados por el mero hecho de no mantener actualizada su información en RUA. In re Arroyo Rosado, 191 DPR 242, 245 (2014). Véase, además, In re Rivera Trani, 188 DPR 454 (2013).
HH HH
En el caso ante nuestra consideración, no cabe duda que la licenciada Torres Román hizo caso omiso no sólo a las resoluciones emitidas por este Tribunal, sino también a las órdenes y los requerimientos emitidos por la Oficina de la Procuradora General y la Comisionada Especial. Con su proceder, pues, obstaculizó y dilató injustificadamente el proceso disciplinario instado en su contra.
En primer lugar, nótese que, aun cuando la licenciada Torres Román adujo que sus padecimientos médicos le im-pedían comparecer y contestar la querella, ésta nunca acreditó su condición de salud. La confidencialidad de sus *893expedientes médicos, por otra parte, no es una carta blanca para justificar el obstinado incumplimiento de la licen-ciada Torres Román con los diversos requerimientos que le fueron hechos durante la pendencia del procedimiento dis-ciplinario en su contra.
Bien pudo la querellada procurar otro tipo de evi-dencia —como certificados médicos, por ejemplo— que pu-siera a este Tribunal en posición de poder aquilatar debi-damente los presuntos padecimientos de ésta. Ese no fue el caso. Más bien, la licenciada Torres Román insistió en que diéramos como buenas las alegaciones presentadas en sus comparecencias y decretáramos, sin más, la suspensión in-definida del procedimiento disciplinario. Al actuar de esta forma, la licenciada contravino flagrantemente los deberes éticos encarnados en los Cánones 9 y 12. Téngase en cuenta, además, que este Tribunal ha dispuesto que los padecimientos de salud de un abogado no lo excusan de cumplir con los deberes éticos que informan el ejercicio de la abogacía en nuestra jurisdicción. In re Massanet Rodríguez, supra, pág. 128 (“[...] el hecho de que el estado de salud [de un abogado] sea delicado, no excusa el incumplimiento con las obligaciones impuestas a todo abogado que ejerce la profesión”). Véase, además, In re Grau Collazo, supra, pág. 945.
Por otra parte, es preciso destacar que, durante la tramitación del procedimiento disciplinario que nos ocupa, la licenciada Torres Román, a través de sus propias manifes-taciones, dejó claro que no había actualizado su informa-ción personal en el RUA. Al actuar de este modo, contra-vino la Regla 9(j) del Reglamento de este Tribunal, lo que, de suyo, es fundamento suficiente para imponer severas medidas disciplinarias.
Por lo tanto, en consideración de lo anterior, procede suspender inmediata e indefinidamente a la licenciada Torres Román del ejercicio de la abogacía y la notaría.
*894IV

Se suspende inmediata e indefinidamente a la licen-ciada Torres Román del ejercicio de la abogacía y la notaría. Se le impone el deber de notificar a todos sus clien-tes de su inhabilidad para seguir representándolos, devol-verles cualquier honorario recibido por trabajos no realiza-dos e informar oportunamente de su suspensión a los distintos foros judiciales y administrativos del País. Ade-más, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión “per curiam” y sentencia.


Se dictará sentencia de conformidad.


 Es preciso señalar que, el 28 de octubre de 2013, el director de la Oficina de Inspección de Notarías (ODIN), Ledo. Manuel E. Ávila de Jesús, compareció ante este Tribunal mediante un escrito intitulado Moción informativa. En éste indicó que la licenciada Torres Román —a través de una comunicación escrita de 15 de octubre de 2013— expresó su interés en ser dada de baja del ejercicio de la notaría. Esto debido a la existencia de varias condiciones de salud, las cuales no fueron acredita-das en ese momento. Sin embargo, a modo de excepción, el licenciado Ávila de Jesús aceptó la entrega de la obra protocolar de la querellada, la cual, según sus tomos han sido aprobados, está depositada en el Archivo Notarial de San Juan.


 Nótese, empero, que la dirección provista por la licenciada Torres Román no es la misma que la que consta en el Registro Único de Abogadas y Abogados.